          Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                             Case No.: 15-CR-379 (PKC)


                          -against-


GEOVANNY FUENTES RAMIREZ,

                                                      Defendant.
-------------------------------------------------------------------------X




                           DEFENDANT’S PROPOSED EXAMINATION
                                 OF PROSPECTIVE JURORS




                                                              Avraham C. Moskowitz
                                                              Christopher R. Neff
                                                              MOSKOWITZ & BOOK, LLP
                                                              345 Seventh Avenue, 21st Floor
                                                              New York, New York 10001
                                                              (212) 221-7999
                                                              AMoskowitz@mb-llp.com

                                                              Eylan Schulman, Esq.
                                                              SCHULMAN TRIAL, PLLC
                                                              20 Vesey Street, Suite 1400
                                                              New York, NY 10007
                                                              (212) 874-2500
                                                              Eylan@schulmantrial.com

    -                                                         Attorneys for Defendant Fuentes Ramirez
          Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 2 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                             Case No.: 15-CR-379 (PKC)


                          -against-


GEOVANNY FUENTES RAMIREZ,

                                                      Defendant.
-------------------------------------------------------------------------X


                           DEFENDANT’S PROPOSED EXAMINATION
                                 OF PROSPECTIVE JURORS

        The Defendant Geovanny Fuentes Ramirez respectfully requests that the Court include

the following questions in its examination of prospective jurors pursuant to Rule 24(a) of the

Federal Rules of Criminal Procedure. The Court is requested to pursue more detailed

questioning at sidebar or in the robing room if a particular juror’s answer reveals that further

inquiry is appropriate and, in such an instance, to conclude with an inquiry as to whether the

particular fact or circumstance would influence the juror in favor of or against either the

Government or the defendant.

                                                 The Charges

        1.       This is a criminal case. The defendant is Geovanny Fuentes Ramirez. The

defendant has been charged in an indictment with violating certain federal laws. The Indictment

was filed by a grand jury sitting in this district.

        2.       I would like to summarize the charges in this case to determine whether there is

anything about the case which may make it difficult or inappropriate for any of you to serve on

this jury.
           Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 3 of 16



          3.    The Indictment consists of three counts. Count One charges that from about

2009, up to and including about 2020, Geovanny Fuentes Ramirez, together with others,

conspired, to violate the federal narcotics laws by importing five (5) kilograms or more of

cocaine into the United States; manufacturing or distributing five (5) kilograms or more of

cocaine, knowing it would be imported into the United States, or possessing five (5) kilograms or

more of cocaine with intent to distribute the cocaine on board an aircraft registered in the United

States.

          4.    Count Two charges that from about 2009, up to and including about 2020,

GEOVANNY FUENTES RAMIREZ, during and in relation to the cocaine importation

conspiracy described above, knowingly used and carried firearms, and knowingly possessed

machine guns and destructive devices in furtherance of the conspiracy.

          5.    Count Three charges that from about 2009, up to and including about 2020,

GEOVANNY FUENTES RAMIREZ, during and in relation to the narcotics conspiracy

charged in Count One, knowingly used and carried firearms, including machineguns capable

of automatic shooting, as well as destructive devices.



                                        Personal Challenges

          6.    Do any of you have any unusual hardship, work commitment, or personal

obligation that will prevent you from serving in this case until sometime into early April 2021?

          7.    Do any of you have any unusual hardship with respect to the COVID pandemic

that will prevent you from serving in this case?

          8.    Do any of you have any difficulty with your sight or hearing, or any other health

problem, that might make it difficult for you to serve as a juror in this trial?




                                                   2
           Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 4 of 16



        9.      Do any of you have any religious, moral, philosophical, ethical, or other beliefs

which would prevent you from passing judgment on another person?


                                      Nature of the Charges

        10.     Do any of you have the opinion that the actions charged in the Indictment, as I

described them, should not be crimes?

        11.     Do any of you feel that you cannot listen to the evidence and render a fair and

impartial verdict in a case involving allegations of conspiracy, guns, and narcotics charges?

        12.     Does the mere fact that the Indictment alleges participation in a narcotics and

weapons conspiracy lead you to believe Mr. Fuentes Ramirez is guilty?

        13.     Do any of you have the opinion that drug laws in our Country are too lenient or

are not being enforced strongly enough?

        14.     Have any of you been charged with any felony or misdemeanor, in either federal,

state or local court?

        15.     Have you or any of your family members or close friends ever had drug addiction

problems? Have you or any of your family members or close friends ever overdosed on drugs?

Have any of your family members or close friends ever died from a drug overdose?

        16.     Do any of you own a firearm? Have any of you received training in the use of

firearms? Do any of you believe that the laws governing firearms possession are too strict or too

lenient?

        17.     Do any of you have any opinion about the enforcement of gun laws that might

prevent you from being fair and impartial in this case?

        18.     Have any of you ever lobbied, petitioned, or worked in any manner for or against

any laws or regulations relating to the narcotics and firearm policies of the United States? Have



                                                 3
         Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 5 of 16



any of you ever supported or belonged to any organizations involved in such work?

        19.     The indictment listing the charges is the document used to advise Mr. Fuentes

Ramirez of the accusations against him. The Indictment is not evidence. Mr. Fuentes Ramirez

has pleaded not guilty to all charges in the Indictment. It is the Government that has the burden

of proof. Under our system of laws, a person charged with a crime must be found not guilty

unless the prosecution has provided you with proof beyond a reasonable doubt that that person

has committed the crime with which he has been charged. Mr. Fuentes Ramirez has no

obligation to produce any evidence or do anything else at trial. This is because Mr. Fuentes

Ramirez is presumed to be innocent of the charges brought against him, and that presumption

stays with him throughout this trial unless and until you find at the end of the case that the

Government has proven his guilt beyond a reasonable doubt.

        20.     Does any juror in this panel have any reservations in accepting the principles of

law I just recited?

        21.     Have you heard anything today that would influence your ability to be a fair and

impartial juror in this case?

        22.     Does any juror believe that just because Mr. Fuentes Ramirez has been accused of

various crimes, he is likely to be guilty?

        23.     Have any of you formed an opinion that Mr. Fuentes Ramirez is guilty of the

crimes though you have not heard any evidence yet?

        24.     Do any of you have any preconceived ideas or prejudices that would prevent or

hinder you from following the instructions the Court gives you as to the law?

        25.     Does any juror believe that a person accused of a crime has an obligation to prove

that he is not guilty?




                                                  4
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 6 of 16



       26.     Under our system of laws and our constitution, a defendant in a criminal case has

the right to testify in his own defense but is not obligated to do so. If a defendant decides not to

testify, you may not consider that decision or hold it against him in any way. Does any juror

have any reservations about following that principle of law?

       27.     Does any juror believe that if a defendant is really innocent, he should testify in

his own defense?

       28.     In this case, you may hear that Mr. Fuentes Ramirez was held in pre-trial

detention following his arrest in connection with this case. Does any juror think that just because

Mr. Fuentes Ramirez was held in pre-trial detention, it is more likely that he is guilty of the

charges against him?



                                     Knowledge of the Events

       29.     Does any juror have any personal knowledge of the charges as I have described

them? Have you read or heard anything about this case?

       30.     Have you read or heard anything related to alleged corruption involving the

President of Honduras or other high ranking members of the Honduran Government, military or

police? (To be asked only if the Court rules such evidence admissible).

       31.     Have you read or heard anything related to narcotics trafficking from Latin

America into the United States?

       32.     Do you have any knowledge of a similar sounding, but perhaps different case,

which might affect your ability to be fair and impartial in this case?




                                                  5
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 7 of 16



                              Knowledge of the Trial Participants

       33.     Do any of you know, or have you had any dealings, directly or indirectly, with

Mr. Fuentes Ramirez or with any relative, friend, or associate of Mr. Fuentes Ramirez?

       34.     Have any of your relatives, friends, associates, employers, or employees know or

had any dealings with Mr. Fuentes Ramirez, or with any relative, friend, or associate of Mr.

Fuentes Ramirez?

       35.     Do any of you speak Spanish? One or more witnesses will testify using the

Spanish language, translated by a court-certified interpreter. Even if you speak Spanish, you are

obligated to accept the translations of witness testimony provided to you by the court-certified

interpreter. Would you be unwilling or unable to follow the Court’s instruction on this subject?

       36.     Mr. Fuentes Ramirez is a native of Honduras whose first language is Spanish. As

a result, throughout the trial, Mr. Fuentes Ramirez will be using the services of an interpreter.

Do any of you feel that you cannot be fair and impartial simply because Mr. Fuentes Ramirez

was born in Honduras or because he is a Spanish speaker?

       37.     The Government is represented here, as in all cases where it is a party before this

Court, by the United States Attorney for the Southern District of New York, who is AUDREY

STRAUSS. The conduct of the trial will be in the immediate charge of Assistant United States

Attorneys Jacob Gutwillig, Matthew Laroche, Jason Richman, and Elinor Tarlow.

       [Please ask the Assistants to stand.]

       Do any of you know Ms. Strauss, Mr. Gutwillig, Mr. Laroche, Mr. Richman or Ms.

Tarlow? Have you or your family members or close friends had any dealings either directly or

indirectly with them? Mr. Gutwillig, Mr. Laroche, Mr. Richman and Ms. Tarlow will also be

assisted in this case by Special Agent Brian Fairbanks of the Drug Enforcement Agency, and Ms.

Morgan Hurst a paralegal specialist in the United States Attorney’s office.


                                                  6
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 8 of 16



       [Please ask Agent Fairbanks and Ms. Hurst to stand.]

       Have you or your family members or close friends had any dealings either directly or

indirectly with Agent Fairbanks or Ms. Hurst? Have you or your family members or close

friends had any dealings either directly or indirectly with the United States Attorney’s Office?

The FBI?

       38.     Geovanny Fuentes Ramirez is represented by attorneys Avraham Moskowitz,

Chris Neff, and Eylan Schulman. Do any of you know any of these attorneys? Has any juror

had any dealings, either directly or indirectly, with any of them?

       39.     I will now read you a list of names of individuals who may be mentioned during

the trial or who may be witnesses in this case as well as locations that may be mentioned.

               Names

                       [Names & Places to be filed by the Government in advance of trial]

               Locations

                       [Names & Places to be filed by the Government in advance of trial]

       Do any of you know any of these people? Has any juror had any dealings, either directly

or indirectly, with any of these individuals or locations?


                                 Relationship with Government

       40.     Does any juror know, or have any association – professional, business, or social,

direct or indirect – with any member of the staff of the United States Attorney’s Office for the

Southern District of New York, the FBI, the Drug Enforcement Administration, the Bureau of

Alcohol Tobacco and Firearms or the New York City Police Department? Is any member of any

juror’s family employed by any law enforcement agency, whether federal, state or local?




                                                  7
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 9 of 16



       41.     Has any juror – either through any experience he or she has had or anything he or

she has seen or read – developed any bias or prejudice for or against the United States Attorney’s

Office, the FBI, DEA, ATF, the New York City Police Department, or any police or sheriff’s

department?

       42.     Has any juror, or has any member of any juror’s family, either as an individual or

in the course of his or her business, ever been a party to any legal action or dispute with the

United States or any of the officers, departments, agencies, or employees of the United States, or

had any interest in any such legal action or dispute or its outcome?

       43.     Criminal defense attorneys play an important role in our system of justice. It is

their job to defend people accused of crimes and to hold the Government to its burden of proof

so that no person is convicted unless the Government can prove them guilty beyond a reasonable

doubt. It is part of a defense lawyer’s job to object to evidence when appropriate and to cross-

examine witnesses called by the Government. Has any juror, based on any experience you have

had or anything you have seen or heard or read, developed any personal feelings or opinions

about criminal defense attorneys that would make it difficult for you to be fair and impartial to

Mr. Fuentes Ramirez?



                                        Prior Jury Service

       44.     Has any juror ever served as a member of a grand jury, whether in federal, state,

county, or city court? If so, when and where? Do you understand that the function of a trial jury

is much different than a grand jury? Do you understand that the burden of proof that a trial jury

must apply is beyond a reasonable doubt, which is much higher than the standard applied by a

grand jury?




                                                  8
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 10 of 16



        45.     Has any juror ever served as a juror in a trial in any court? If so, in what court did

he or she serve and was it a civil or criminal case? What type of case was it?

        46.     Did the jury reach a verdict?

        47.     If you sat in a civil case, do you understand that the burden of proof used in a

criminal case is much higher than the one used in a civil case?



                    Experience As A Witness, Defendant, Or Crime Victim

        48.     Has any juror or any relative or close friend ever been involved or appeared as a

witness in any investigation by a federal or state grand jury or by a congressional or state

legislative committee, licensing authority, or governmental agency, or been questioned in any

matter by a federal, state, or local law enforcement agency?

        49.     Has any juror or any relative or close friend ever been a witness or a complainant

in any hearing or trial, whether state, local, or federal?

        50.     Is any juror, or is any member of his or her family, or a close friend, now under

subpoena or, to the best of the juror’s knowledge, about to be subpoenaed in any criminal case?

        51.     Has any juror, or has any member of any juror’s family, or any associate or close

friend, ever been charged with a crime?

        52.     Has any juror, or has any relative, associate, or close friend ever been the subject

of any investigation or accusation by any federal or state grand jury?

        53.     Has any juror or any friend, associate, or relative ever been a victim of a crime?

[As to any juror who answers affirmatively, the Court is respectfully requested to inquire, at the

bench or in the robing room, into the circumstances of the crime.]




                                                   9
          Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 11 of 16



                       Views on Witnesses and Investigative Techniques

          54.   The witnesses in this case will include federal law enforcement personnel. The

credibility of law enforcement witnesses is to be judged by the same standards as any other

witness. Would any juror be more likely or less likely to believe a witness merely because he or

she is a law enforcement officer?

          55.   You may hear testimony from people who claim to be eyewitnesses to certain

events. Does anyone believe that eyewitness testimony must be true and accurate?

          56.   You may also hear testimony from witnesses who claim to be experts in a

particular field. I want to advise you that the use of experts in the context of this case is legal

and is sometimes necessary to help juror’s understand certain parts of the case. Notwithstanding,

does any juror feel an expert witness is entitled to more credibility than a witness who is not an

expert?


                                       Persons Not On Trial

          57.   The defendant is charged with acting with others, including persons not on trial

here. The jury may not draw any inference, favorable or unfavorable, towards the Government

or Mr. Fuentes Ramirez from that fact. The jury also may not speculate as to the reason why

other persons are not on trial. Is there any juror who cannot follow this instruction or who for

this reason would have difficulty rendering a fair and impartial verdict?

          58.   During the trial you may hear testimony from witnesses who have pleaded guilty

to the charges contained in the indictment in this case. Guilt is a personal matter. The fact that a

witness has pleaded guilty to one or more of the charges at issue in this case cannot be

considered by you in determining whether Mr. Fuentes Ramirez is guilty of those charges. Do

any of you think that just because a witness has pleaded guilty to the charges in this case, he is



                                                  10
          Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 12 of 16



entitled to more or less credibility? Do any of you believe that just because a witness has

pleaded guilty to the charges in this case, it means that the defendant on trial must also be guilty?


                                          Other Questions

        59.     Does any juror have any difficulty in reading or understanding English in any

degree?

        60.     I do not know if the case will generate publicity, but if it does, will each of you

accept the proposition that you should absolutely avoid reading about this case in the newspapers

or on the Internet or listening to any radio or television reports concerning the case until after it is

over? If not, please raise your hand.


                                  Function of the Court and Jury

        61.     The function of the jury is to decide questions of fact. You are the sole judge of

the facts and nothing that the Court or lawyers say or do may encroach in any way on your role

as the exclusive fact-finder. When it comes to the law, however, you are to take your

instructions from the Court, and you are bound by those instructions. You may not substitute

your own notions of what the law is, or what you think it should be. At the conclusion of the

case, your job will be to determine whether or not Mr. Fuentes Ramirez is guilty as charged in

the Indictment beyond a reasonable doubt. Do any of you have any bias or prejudice that might

prevent or hinder you from accepting the instructions of law that I will give you in this case?

        62.     Will each of you accept the proposition that the question of punishment is for the

Court alone to decide, and that the possible punishment must not enter into your deliberations as

to whether the defendant is guilty?

        63.     Do any of you have any legal training, or have any relative or close friend who is

an attorney? If so, would this for any reason prevent you from applying the law in this case as


                                                  11
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 13 of 16



stated by the Court? Will each of you accept my instruction that you are not to discuss the case

with anyone, including attorneys you may know, until you are excused as jurors?


                                           Other Biases

       64.     In these questions, I have tried to direct your attention to possible reasons why

you might not be able to sit as a fair and impartial juror. Apart from any prior questions, does

any juror have the slightest doubt in his or her mind, for any reasons whatsoever, that he or she

would be able to serve conscientiously, fairly, and impartially in this case and to render a true

and just verdict without fear, favor, sympathy, or prejudice, and according to the law as it will be

explained?



                                           Juror’s Background

       65.     The Defense respectfully requests that the Court ask each juror to state the

following information:


                       (a)     the juror’s occupation;

                       (b)     the name of the juror’s employer;

                       (c)     the period of employment with that employer;

                       (d)     the nature of the juror’s work;

                       (e)     the same information concerning other employment within the last
                               five years;

                       (f)     the same information with respect to the juror’s spouse and any
                               working children;

                       (g)     the area in which the juror currently resides and any other area in
                               which the juror has resided during the last five years;

                       (h)     whether the juror owns his or her own home, and, if owned, how
                               long the juror has owned his or her home;


                                                 12
        Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 14 of 16




                       (i)     the educational background of the juror, including the highest
                               degree obtained;

                       (j)     newspapers and magazines regularly read by the juror;

                       (k)     crime stories or criminal cases followed in the news;

                       (l)     television programs regularly watched by the juror;

                       (m)     social media websites, such as Facebook, Twitter, or You Tube,
                               used by the juror on a regular basis; and

                       (n)     the names of any clubs or associations to which the juror belongs.


                                Ability To Be Fair And Impartial

       66.     The jurors in this case will be required to take an oath that they will decide the

facts in this case according to the evidence and the law as I give it to you, and that they will do

so without fear or favor to any person. Is there anything about this case that may prevent any

juror from following that oath?

       67.     Is there any matter that you should call to the court’s attention that would make it

impossible for you to render a fair and impartial verdict based solely on the evidence or the lack

thereof and the Court’s instructions on the law? If yes, please explain.

       68.     Does any juror have any feelings at all, including any bias, sympathy, or

prejudice, caused by anything you have read, heard or seen or caused by any other reason, which

would make it difficult for you to render a fair and impartial judgment based solely on the

evidence presented at trial?

       69.     Do you have any reason at all that you now wish to disclose to me privately why

you do not want to, or should not, sit as jurors in this case?




                                                  13
         Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 15 of 16



                  Requested Instructions Following Impaneling Of The Jury

         70.   From this point on, until you retire to deliberate on your verdict, it is your duty

not to discuss this case and not to remain in the presence of other persons who may be discussing

this case. This rule about not discussing the case with others includes discussions even with

members of your own family or friends.

         71.   I know that many of you use cellphones, smartphones, Blackberries, the Internet

and other tools of technology. You also must not talk to anyone about this case or use these tools

to communicate electronically with anyone about the case. This includes your family and friends.

You may not communicate with anyone about the case on your cell phone, through e-mail,

Blackberry, iPhone, text messaging, or on Twitter, through any blog or website, through any

internet chat room, or by way of any other social networking websites, including Facebook, My

Space, LinkedIn, and YouTube. See United States v. Ganias, 12-240 Cr, at 15 (2d Cir. June 17,

2014).

         72.   If at any time during the course of this trial, any person attempts to talk to you or

to communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me.

         73.   In this regard, let me explain to you that the attorneys and the defendant in a case

are not supposed to talk to jurors, even to offer a friendly greeting. So if you happen to see any

of them outside this courtroom they will, and should, ignore you. Please do not take offense.

They will only be acting properly by doing so.

         74.   If anything should happen involving any of you that is of an unusual nature, or

which you think is something the Court should be told about, do not discuss it with any other

juror. Simply give the clerk a note to the effect that you want to speak to me about it and I can




                                                 14
       Case 1:15-cr-00379-PKC Document 238 Filed 01/27/21 Page 16 of 16



then hear what it is and what you have to say. Of course, I do not expect anything unusual or

improper to happen.

Dated: New York, New York
       January 27, 2020
                                            Respectfully submitted,

                                            MOSKOWITZ & BOOK, LLP


                                     By:    /s/_______________________
                                            Avraham C. Moskowitz
                                            345 Seventh Avenue, 21st Floor
                                            New York, NY 10001
                                            Tel: 212-221-7999
                                            Fax: 212-398-8845

                                            Attorneys for Defendant Geovanny Fuentes Ramirez




                                               15
